I agree that whether the Montana Valley Land Company could redeem from the tax sale under the facts here presented depends upon the law of the state where the corporation was domiciled, viz., the law of Delaware. Under section 2074, Rev. Codes of Delaware, 1935, dissolved corporations are nevertheless continued for a term of three years "for the purpose of prosecuting and defending suits by or against them, and of enabling them gradually to settle and close their business, to dispose of and convey their property, and to divide their capital stock but not for the purpose of continuing the business for which said corporation shall have been established * * *." The fair and necessary implication is that after the three-year period the corporation as such can exercise no powers.
Here the attempted redemption occurred after the three-year period and we must then look to the Delaware statutes to see what the status of the corporation is after the three-year period has elapsed.
Section 2075, Rev. Codes of Delaware of 1935, provides the answer. It reads: "When any corporation organized under this Chapter shall be dissolved in any manner whatever, the Court of Chancery, on application of any creditor or stockholder of such corporation, at any time, may either appoint the directors thereof trustees, or appoint one or more persons to be receivers, of and for such corporation, to take charge of the estate and effects thereof, and to collect the debts and property due and belonging to the company, with power to prosecute and defend, in the name of the corporation, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by such corporation, if in being, that may be necessary for the final settlement of the unfinished business of the corporation; and the powers of such trustees or receivers *Page 169 
may be continued as long as the Chancellor shall think necessary for the purposes aforesaid."
It is true as held in the majority opinion that the corporation is not completely dead after its dissolution for the nonpayment of taxes. The corporation, though dissolved, may perform the acts within the three-year period mentioned by section 2074. Thereafter it still has sufficient life to be capable of resuscitation. Sec. 2106, Rev. Codes of Delaware, 1935. But after the three-year period the corporation as such can exercise no rights or powers but can act only through trustees or receivers under section 2075. Such is the holding of the Delaware courts.
In Harned v. Beacon Hill Real Estate Company, 9 Del. Ch. 411,84 A. 229, 235, the court held that a dissolved corporation could not convey property after the three-year period, and in construing the statutes, said: "While a dissolved corporation is not continued for the purpose of doing the business for which it was created, it is continued in order that, for the period of three years, the corporation itself may settle and close its business, and, if it fails so to do, that thereafter its creditors and stockholders may, by application to the Court of Chancery, secure the appointment of trustees or receivers who shall make a final settlement of the unfinished business of the corporation."
To the same effect is Townsend v. Delaware Glue Co., 12 Del. Ch. 25,103 A. 576.
My associates stress Ruth v. Devany, 84 Colo. 476,271 P. 623, as sustaining the conclusion of the trial court. There is language in the opinion that supports the court's conclusion but there was no statute involved in that case which prescribed the powers of the dissolved corporation for a three-year period as here.
Nor does the court point to any statute prescribing how the corporation may act after such dissolution as does section 2075 here involved. The court simply reasoned that since the statute provided that such a corporation had sufficient life so that it could be revived it could act in protecting its property. The *Page 170 
Delaware statute, however, expressly provides how such a corporation may act.
Under the Delaware statutes the dissolved corporation as such could not redeem the property from tax sale after the three-year period had expired. The corporation still had some life after the three-year period but it could act only as the statute prescribes, viz., through trustees or receivers. Creditors and stockholders had their remedy and the seeming hardship is due to their neglect to have trustees or receivers appointed to look after the redemption. To hold otherwise is to defeat the purpose of the statutes. In construing the statutes we should adopt the construction placed upon them by the courts of Delaware and we must keep in mind that the legislative program was to impose a penalty and not to grant a bonus for the non-payment of taxes. It was non-payment of taxes that caused the forfeiture of the charter of the corporation.
I agree that usually a person under disability may redeem from a tax sale. It is generally so provided by statute.
See cases in Annotation of 159 A.L.R. 1467, and 65 A.L.R. 582. But that is a different matter from the situation here where the non-payment of taxes is the very cause for the disability and where the statute prescribes what may be done in behalf of the corporation and by whom during the disability.
I concur in the views of my associates that exercise of the right of redemption is not doing business within the meaning of our statutes.
I do not agree that Lowery v. Garfield County; Ross v. First Trust  Savings Bank and Mitchell v. Garfield County have anything to do with this case or that they reflect a liberal policy as stated in the majority opinion. So far as the Lowery case was concerned the decision does not protect the delinquent owner but favors one who acquired his interest through a $1.00 quitclaim deed long after the Statute of Limitations (Chapter 100, Laws of 1943) had barred any action to question the validity of the tax deed. *Page 171